IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 19, 2008

                                     No. 07-60614                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


PAMELA MARTIN; SUSAN CHANCELLOR; FAYE FREEMAN

                                                  Plaintiffs - Appellants
v.

MASSELLE & ASSOCIATES INC; MASELLE SCHOOL OF
REAL ESTATE INC

                                                  Defendants - Appellees



                       Appeal from the United States for the
                         Southern District of Mississippi
                                (No. 3:06-cv-00055)


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.